Citation Nr: 1012727	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a claimed 
bilateral hearing loss.

2.  Entitlement to service connection for a claimed 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1970 to 
November 1974.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2008 rating 
decision of the RO that denied the Veteran's petition to 
reopen his claims of service connection for bilateral 
hearing loss.  

The Board notes that, regardless of the RO's actions, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the previously denied 
claim.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).  


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate the claim on appeal have been 
accomplished.  

2.  In a decision, dated in January 1982, the Board denied 
the appeal of the original claim of service connection for 
bilateral hearing loss and that decision became final.  

3.  The evidence received since the January 1982 Board 
decision, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact that 
is necessary to substantiate the claim for service 
connection for bilateral hearing loss, and raises a 
reasonable possibility of substantiating the claim of 
service connection.   

4.  The Veteran has presented credible lay assertions of 
having had hearing problems related to his duties in service 
that continued following his discharge from active duty.  

5.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to be due to his initial exposure to 
excessive noise level and other episodes of inner ear damage 
incident to his duties during his period of active service.  


CONCLUSIONS OF LAW

1.  The evidence received since the final January 1982 
decision that denied service connection for bilateral 
hearing loss, is new and material, and the claim is 
reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.302, 20.1100, 20.1104 (2009).  

2.  By extending the benefit of the doubt to the Veteran, 
his bilateral hearing loss disability is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in 
the development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, the Board finds that a full 
discussion of the applicable notice and duty to assist 
provisions of VCAA is not required.  



Analysis

New and Material Evidence for the Claimed Bilateral Hearing 
Loss

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  A decision issued by the Board is final 
unless appealed to the Court.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 20.1100, 20.1104(a)(1).  

If a claim has been previously denied and that decision 
became final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108 (2009).  

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

In this case, the evidence submitted after the January 1982 
Board decision denying the Veteran's claim for service 
connection for bilateral hearing lost consists of copies of 
service treatment records, a VA examination report, private 
treatment records, private examination reports, and 
statements by the Veteran about his claim.  

In November 2007, the Veteran was afforded a VA examination 
in order to determine the nature and likely etiology of the 
claimed bilateral hearing loss.  Thus, this evidence is 
found to raise a reasonable possibility of substantiating 
the claim as so is new and material.  

Accordingly, new and material evidence having been 
submitted, the claim of service connection for bilateral 
hearing loss is reopened.  


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Even where there is evidence of an injury 
or disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board notes that the Veteran was exposed to acoustic 
trauma during his period of active service.  His DD Form 214 
indicates that the related civilian occupation to his 
military specialty was that of bodyman, transportation and 
equipment.  The August 1974 remarks noted that the Veteran 
was qualified as a plane captain in a C-1A aircraft.  

The Veteran's October 1974 service exit audiometric studies, 
when compared with those of his November 1970 service 
entrance examination revealed a worsening of hearing by as 
much 10 decibels at 1000 hertz for the left ear and an 
average worsening in hearing for both ears of 5 decibels at 
the 1000, 2000, 3000, and 4000 hertz.  

In a November 1981 statement, the Veteran reported that he 
served as an air crewman on the station C1-A aircraft.  In a 
June 1974 service treatment record, the treating physician 
indicated that the Veteran had flown with a cold and that 
his ears had not unplugged.  

Significantly, a continuity of symptomatology has been 
demonstrated.  The record indicates that the Veteran first 
complained of having bilateral hearing loss in August 1979, 
only five years after separation from service.  

The Board notes that the Veteran has a current diagnosis of 
bilateral hearing loss.  In a February 2002 statement from a 
private physician, the Veteran was note to have mild to 
moderate sensorineural hearing loss at 4000 hertz and a 
profound right ear hearing loss for the entire frequency 
range.  Significantly, the physician added that the Veteran 
had a mild sensorineural hearing loss beginning at 4000 
Hertz in the left ear.  

In a November 2007 VA examination, the Veteran reported 
having hearing loss beginning approximately in 1974.  The VA 
examiner diagnosed the Veteran with profound inner ear or 
sensorineural-type hearing loss at his right ear and within 
normal limits hearing thresholds at his left ear.  

However, for the purposes of the decision, the November 2007 
VA examination's audiometric studies revealed a puretone 
threshold of 40 decibels for the left ear at what appears to 
be 4000 hertz.  

The November 2007 VA examiner opined that the hearing loss 
occurred long after military duty that less likely than not 
began during that service.  

However, this medical statement is of limited probative 
value in deciding this appeal as it did not address the 
significance of the Veteran's noise exposure serving as a 
plane captain in a C-1A aircraft or his November 2007 
assertions that, while serving in the Navy, his hearing loss 
had developed after flying with a cold due to a upper 
respiratory infection.  

To the extent that the Veteran now asserts that his 
currently diagnosed bilateral hearing loss is related to his 
active service, the Board observes that as a lay person he 
is not competent to render a medical diagnosis or provide a 
medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence).  

However, the Board recognizes that the Veteran is competent 
to testify as to his symptoms, including his ear and hearing 
manifestations.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), (lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  In this 
case, the Board finds the Veteran's statements to be 
credible and ultimately controlling in this case.  

The Board notes that the Veteran apparently reported having 
some noise exposure outside of service; however, the VA 
examiner did not identify a source of this exposure that 
could be identified as the cause of the current bilateral 
hearing loss.  

Based on this record, including the Veteran's credible 
assertions of having had significant noise exposure and 
other hearing problems during service and the established 
continuity of hearing problems since service, the Board 
finds the evidence to be in relative equipoise in showing 
that he currently suffers from a bilateral hearing loss 
disability for VA compensation purposes that as likely as 
not is due to his exposure to acoustic trauma and other 
potentially damaging work conditions incident to his duties 
during his service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the bilateral hearing loss is 
warranted.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss, the 
appeal to this extent is allowed.  

Service connection for bilateral hearing loss is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


